DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-16 have been previously canceled. Claims 17-32 are pending in the application and have been examined.

Response to Arguments
Applicant’s arguments, see pages 7-8, filed 8/4/2022, with respect to claims 17-32 have been fully considered and are persuasive.  The rejection of 5/24/2022 has been withdrawn. 

Allowable Subject Matter
Claims 17-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
Boden et al. (IDS WO2017050367 A1) hereinafter Boden discloses an oil filter for a motor vehicle with a piston and filter material. Boden is the closest prior art of record, however, either alone or in combination with other prior art does not anticipate or render obvious, “an annular closure element (54) via which [[a]] an annular drain channel (56), which is configured to drain oil from a receiving region (58) of the oil filter housing (14) in which the filter cartridge (12) is disposed, is closable; wherein the annular closure element (54) is held at an end of at least one strut (64) of the filter cartridge (12), wherein a free end of the at least one strut (64) is supported in the oil filter housing (14), and wherein the piston (36) is displaceable relative to the at least one strut (64) in the axial direction (38) of the filter cartridge (12),” as disclosed in claim 17 and similarly in claim 19. Claims 18 and 20-32 are allowed based on their dependence on allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT P LIETHEN whose telephone number is (313)446-6596. The examiner can normally be reached Mon - Fri, 8 AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KURT P. LIETHEN
Primary Examiner
Art Unit 3747



/KURT PHILIP LIETHEN/Examiner, Art Unit 3747